Citation Nr: 0617845	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from November 1950 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The veteran perfected appeals for claims for service 
connection for a back disability, right and left arm 
disabilities, and a left shoulder disability.  However, on a 
May 2004 VA Form 9, those issues were withdrawn.  Therefore, 
they are not before the Board at this time.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

2.  The veteran's service-connected disabilities preclude him 
from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2005).

2.  A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD, currently evaluated as 50 
percent disabling under DC 9411, PTSD.  38 C.F.R. § 4.130.  
The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 51-60 indicates moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
61-70 indicates some difficulty in social, occupational, or 
school functioning.  

The veteran's PTSD evaluation was increased from 0 to 50 
percent after a VA mental health examination in April 2003.  
Since that examination, the veteran has sought VA treatment 
for his PTSD symptoms.  

With regards to the April 2003 examination, the veteran was 
alert and had a flat and blunted affect with decreased 
psychomotor activity.  He denied unusual thought content and 
delusions, but reported hallucinations before falling asleep, 
passive suicidal ideas, and homicidal ideation towards his 
ex-son-in-law.  He had recurring nightmares about being 
bayoneted while in a fox hole and slept separately from his 
wife because of restless and fighting during sleep.  The 
nightmares occurred once or twice a week.  The veteran had 
decreased interest in life.  His concentration was fair to 
poor.  For example, he could not spell the word "world" 
backwards and could not complete serial subtraction of sevens 
backwards from 100.  The veteran was capable of abstracting 
simple proverbs and could remember the names of all of his 
medications.  No abnormal involuntary movements were noted.  
The examiner diagnosed the veteran with PSTD and assigned a 
GAF score of 60.  

Based upon the April 2003 examination, the RO granted the 
veteran an increased evaluation of 50 percent.  The veteran 
disagreed with the RO and argued that his PTSD symptoms 
warranted a 70 percent evaluation.  Subsequent to the April 
2003 examination, the veteran sought mental health care at 
VA.  At a March 2004 mental health care appointment, the 
veteran reported that his wife still did not sleep in the 
same room as him due to fighting in his sleep.  The examiner 
believed the veteran had flashbacks due to his misperception 
of events.  The veteran reported hearing gunshots during the 
daytime, and suffered from intrusive thoughts.  The veteran's 
mood was euthymic, his affect was appropriate, his thought 
processes were logical.  There was no evidence of thought 
disturbances, suicidal or homicidal ideation, and his 
judgment and insight were normal.  The doctor treated the 
veteran's nightmares by prescribing Klonopin.  

The veteran was seen again in June 2004.  He reported he was 
on "a self destruct path," and since his last visit in 
March 2004, he had been relieved of duties in several of the 
organizations of which he was a member.  He reported that his 
nightmares and auditory hallucinations had not ceased.  The 
Klonopin was not helping his nightmares.  The veteran walked 
a mile a day, helped with household chores, and visited sick 
relatives in his free time.  This affect was appropriate and 
he reported no suicidal or homicidal ideation.  His thought 
content, judgment, and insight were normal.  

The veteran was seen again in August 2004.  He was in a 
"bad" mood.  He reported hearing his deceased brother's 
voice three times during the week prior to his appointment.  
His speech, affect, and orientation were within normal 
limits.  He denied suicidal or homicidal ideation and 
hallucinations other than hearing his brother's voice.  The 
examiner assigned a GAF score of 70, which was an improvement 
over the GAF score assigned during his April 2003 
examination.  

The Board must find that the evidence discussed above does 
not show that the veteran meets the criteria for a 70 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  In fact, the veteran 
denied suicidal ideation at all of his VA treatment sessions 
with the exception of his April 2003 examination.  
Additionally, his speech has remained logical and there was 
no evidence of impaired impulse control, spatial 
disorientation, or neglect of personal hygiene.  The veteran 
has been married for over thirty years and the only problem 
of record is that his wife sleeps in another room due to the 
veteran's nightmares.  The veteran also has a good, stable 
relationship with his daughter.  

The evidence and examinations discussed above are entitled to 
great probative weight and are found to provide evidence 
against the claim.  The veteran does not meet the criteria 
for a 70 percent evaluation under DC 9411.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for PTSD.  38 C.F.R. § 4.3.  

With regards to the veteran's TDIU claim, total disability is 
considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has five service-connected disabilities: PTSD 
rated as 50 percent disabling; post-traumatic headaches with 
vertigo rated as 30 percent disabling; shell fragment wounds 
on the right leg rated as 10 percent disabling; and residuals 
of rib fractures and herniorrhaphy; both rated as 
noncompensable.  The veteran's combined disability rating is 
70 percent.  Therefore, the percentage criteria of 38 C.F.R. 
§ 4.16(a) are met.  

The RO previously denied entitlement to TDIU based upon a 
1996 Social Security Administration (SSA) determination that 
the veteran was disabled due to his non-service-connected 
ischemic heart disease and cerebrovascular disease.  However, 
while it is clearly difficult to distinguish the veteran's 
service and nonservice connected disorders, there is now 
evidence of record that, without considering the veteran's 
heart disease, the veteran is now unemployable due to his 
service-connected PTSD.  VA care providers determined the 
veteran was unemployable due to his PTSD on two occasions.  

First, a June 2004 vocational evaluation found that the 
veteran, when faced with other people became tense, anxious, 
and potentially violent depending on the situation.  The VA 
psychologist found the veteran was "markedly impaired" in 
his ability to follow directions and  respond appropriately 
to supervision and co-workers due to his PTSD symptoms.  The 
examiner concluded that the severity of the veteran's 
symptoms limited his ability to function in competitive 
employment.  His symptoms had been chronic for more than 12 
months.  The psychologist concluded that the veteran was not 
employable nor was he feasible for vocational rehabilitation 
due to the severity of his physical; and "particularly his 
psychiatric problems (PTSD)," and that his prognosis for 
recovery was poor.  

Second, in March 2004, the veteran was seen at a VA Medical 
Center (VAMC) for a mental health follow-up appointment.  The 
veteran's nightmares were, at the time, very severe and 
medication was not helping.  The examiner concluded that the 
veteran was "definitely unemployable."  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In light of the two reports cited above, taking into 
consideration the veteran's other service connected 
disorders, and pursuant to 38 C.F.R. § 4.16(a), the Board 
finds that the veteran is precluded from maintaining 
substantial and gainful employment by reason of his service-
connected PTSD and, as such, is entitled to a total 
disability evaluation.  Based on a review of the record, 
specifically the June 2004 vocational evaluation and March 
2004 mental health care report, the Board finds that the 
veteran is, at this time, incapable of gainful employment due 
to his service-connected PTSD.  Simply stated, the veteran is 
not capable of responding appropriately to supervision, 
working with other people, or following instructions.  The 
Board finds that the preponderance of the evidence supports 
the conclusion that he is unable to work due to his PTSD at 
this time.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2003, November 2003, and May 2005, as well as 
information provided in the April and September 2004 
statements of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
April and September 2004 SOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notices in 
March 2003 and January 2004, prior to the adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The RO did not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claims.  Id. at 120-21.  

However, the Board is satisfied that the March 2003, January 
2004, and May 2005 VCAA notices and the April and September 
2004 SOCs otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for an increased rating for PTSD.  With 
regards to the TDIU claim, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, SSA records, and VA examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An increased evaluation for PTSD is denied.  

Entitlement to TDIU is granted.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


